Per Curiam.
Defendants pled guilty to the crime of assault with intent to commit robbery armed,1 after first being charged with the crime of robbery armed.2 The people have filed a motion to affirm pursuant to GCR 1963, 817.5(3).
*226A review of the briefs and records in this cause makes it manifest that the questions sought to be reviewed are so unsubstantial as to need no argument or formal submission.
Accordingly, the motion to affirm is granted.

 MCLA § 750.89 (Stat Ann 1962 Rev § 28.284).


 MCLA § 750.529 (Stat Ann 1970 Cum Supp § 28.797).